Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered August 25, 2014. The order, among other things, granted plaintiff’s motion for summary judgment on the amended complaint and for summary judgment dismissing the counterclaim.
It is hereby ordered that said appeal is unanimously *1361dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, P.J., Smith, Centra, Whalen and DeJoseph, JJ.